Citation Nr: 1223718	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hearing loss.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hypertension.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for anxiety, panic attacks, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The veteran failed, without apparent cause, to appear for a scheduled hearing in August 2009.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  A February 2006 rating decision denied entitlement to service connection for hearing loss, diabetes mellitus as a result of exposure to herbicides, rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides, hypertension, and anxiety, panic attacks, and depression; the Veteran was notified of the decision but did not appeal.

2.  Evidence added to the record since the February 2006 rating decision does not raise a reasonable possibility of substantiating the claim for hearing loss.

3.  Evidence added to the record since the February 2006 rating decision does not raise a reasonable possibility of substantiating the claim for diabetes mellitus as a result of exposure to herbicides.

4.  Evidence added to the record since the February 2006 rating decision does not raise a reasonable possibility of substantiating the claim for rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides.

5.  Evidence added to the record since the February 2006 rating decision does not raise a reasonable possibility of substantiating the claim for hypertension.

6.  Evidence added to the record since the February 2006 rating decision does not raise a reasonable possibility of substantiating the claim for anxiety, panic attacks, and depression.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for entitlement to service connection for hearing loss may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence was not received and the claim for entitlement to service connection for diabetes mellitus as a result of exposure to herbicides may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence was not received and the claim for entitlement to service connection for rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence was not received and the claim for entitlement to service connection for hypertension may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  New and material evidence was not received and the claim for entitlement to service connection for anxiety, panic attacks, and depression may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran by correspondence issued in June 2007.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The June 2007 VCAA notice letter adequately informed the Veteran of the evidence necessary to reopen his claims.

The Veteran's service treatment records, service department records availability reports, and identified private medical records have been obtained, to the extent available.  Although the Veteran reiterated his claim that he had been exposed to herbicides in service and provided information asserting exposure to herbicides in his duties as an aircraft mechanic at Seymore Johnson Air Base in Goldsboro, North Carolina, the Board finds he has identified no existing records pertinent to his claims that warrant additional VA assistance.  The prior rating decision included consideration of a December 2005 service department report which noted a search revealed no records indicating the Veteran was exposed to herbicides during active service.  There is no reasonable possibility that additional VA assistance as to this matter could substantiate the Veteran's claims.  The Board finds that further attempts to obtain additional evidence in this case would be futile.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The Veteran's claims for entitlement to service connection for hearing loss, diabetes mellitus as a result of exposure to herbicides, rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides, hypertension, and anxiety, panic attacks, and depression were denied in a February 2006 rating decision.  The RO found that the evidence of record did not demonstrate service in the Republic of Vietnam, diabetes mellitus or a skin disorder otherwise due to service or demonstrated exposure to herbicides, hypertension or anxiety, panic attacks, and depression due to service, nor a present hearing loss.  The Veteran was notified of these decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The evidence added to the record since the final rating decisions includes statements from the Veteran reiterating his service connection claims for hearing loss, diabetes mellitus as a result of exposure to herbicides, rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides, hypertension, and anxiety, panic attacks, and depression.  Private treatment records added to the record provide diagnoses of diabetes mellitus, rosacea, actinic keratosis, dermatitis, hypertension, and anxiety, panic attacks, and depression without opinion as to etiology or onset during or as a result of active service.  

Based upon a comprehensive review, the Board finds the evidence added to the record since the last final rating decisions for hearing loss, diabetes mellitus as a result of exposure to herbicides, rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides, hypertension, and anxiety, panic attacks, and depression does not raise a reasonable possibility of substantiating the claims.  The evidence obtained is essentially cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claims.  There is no competent evidence of a present hearing loss nor evidence indicating that diabetes mellitus, hypertension, a skin disorder, or an acquired psychiatric disorder are a result of a demonstrated event, injury, or disease in service.  There is no new or material evidence demonstrating that the claimed disabilities were either incurred or aggravated as a result of active service.  Therefore, the claims for entitlement to service connection may not be reopened.


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for hearing loss; the appeal is denied.

New and material evidence was received to reopen a claim for entitlement to service connection for diabetes mellitus as a result of exposure to herbicides; the appeal is denied.

New and material evidence was received to reopen a claim for entitlement to service connection for rosacea and actinic keratosis (claimed as a skin disorder) as a result of exposure to herbicides; the appeal is denied.

New and material evidence was received to reopen a claim for entitlement to service connection for hypertension; the appeal is denied.

New and material evidence was received to reopen a claim for entitlement to service connection for anxiety, panic attacks, and depression; the appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


